DETAILED ACTION
1.	 Claims 1-3, 6-11, 14-17, and 19-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Amendment
4.	In the amendment filed on 09/09/2022, claims 1, 9, and 16 have been amended. Claims 6-7, 19 have been previously presented. Claims 2-3, 8, 10-11, 14-15, 17, and 20 have been kept original. Claims 4-5, 12-13, and 18 have been cancelled. The currently pending claims considered below are Claims 1-3, 6-11, 14-17, and 19-20.

Response to Arguments
5.	Applicant's arguments, filed on 09/09/2022 with respect to the rejection of claims 1-3, 6-11, 14-17, and 19-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-16), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

It is noted that the Applicant mentioned par. [0037]-[0038] of the specification on the argument. However, the Applicant did not point out disagreements with the current prior arts used to reject the claims. The Applicant only explains how the now-defined first and second threshold is being used in the invention to prune irrelevant nodes on a graph. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant cannot import limitations from the specification into the arguments. The examination is of the claims, not the specification.

It is noted that the Applicant argues that the combination of the prior arts of Chari, Date, Thumfart, and Whitfield does not teach pruned irrelevant nodes based on the now-defined first and second threshold. The Applicant only explains how it is teaching on the specification and did not discuss why the combination of the prior arts of Chari, Date, Thumfart, and Whitfield does not teach the pruned irrelevant nodes. The Applicant also fails to point to a specific limitation that is recited in the claim’s language. The claims recite similarly “pruning the irrelevant nodes of the transaction graph;” which is slightly different than “pruned irrelevant nodes.”

It appears that the Applicant is arguing the limitations “involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold.” It is respectfully submitted that prior arts of records are no longer used to teach this limitation but the newly added prior art of Babiarz et al. (US 20180320239 A1) teaches these limitations as shown above. Claims 1, 9, and 16 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Claim Rejections - 35 USC § 101
6.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claims 1-3, 6-11, 14-17, and 19-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-3, and 6-8 are directed to a computing device.
	Claims 9-11, and 14-15 are directed to a method. 
 		Claims 16-17, and 19-20 are directed to non-transitory computer readable medium.
	Therefore, claims 1-3, 6-11, 14-17, and 19-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claim 1 the claim recites the limitation “identifying irrelevant nodes in a transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.
 
	As per claim 1 the claim recites the limitation “pruning the irrelevant nodes of the transaction graph;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment and delete/remove it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 1 the claim recites the limitation “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human can observe it, identify a group of nodes, and divide it into a plurality of sub-graphs. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 1 the claim recites the limitation “trimming each of the sections having non-cyclic nodes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment and trimming/removing it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 1 the claim recites the limitation “detecting cycles of detected cycle nodes for each of the sections;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what occurs in a period of time in the graph that is similar, and the group is in the cycle of the period of time observed. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 1 the claim recites the limitation “wherein an irrelevant node is a node that is: involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what node is relevant and what is not in the graph. A human can also observe and determine what is a root node or super node based on evaluation criteria in this case thresholds. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.
	
	As per claim 9 the claim recites the limitation “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.
 
	As per claim 9 the claim recites the limitation “pruning the irrelevant nodes of the transaction graph;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment and delete/remove it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 9 the claim recites the limitation “detecting cycles of detected cycle nodes in the pruned transaction graph;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what occurs in a period of time in the graph that is similar, and the group is in the cycle of the period of time observed. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 9 the claim recites the limitation “identifying a first set of select ones of the detected cycle nodes associated with known customer attributes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify set of nodes that are related with a known client/customer based on a simple judgment. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 9 the claim recites the limitation “pruning the first set of select nodes of the detected cycle nodes from the detected cycles;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what set or group of nodes is related to a customer based on a simple judgment and delete/remove it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 9 the claim recites the limitation “identifying a geo-location of each of the detected cycle nodes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation the geo-location can be performed in a human mind. For example, upon giving a plurality of geo-locations, a human can observe it, identify one that is related with a specified cycle of nodes in a graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 9 the claim recites the limitation “pruning a second set of selected nodes of the detected cycle nodes upon determining that the second set of selected nodes are associated with a single entity, the second set of selected nodes are separated by a predetermined minimum distance, and 
the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant or relevant and group it in sets based on a simple judgment and delete/remove it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 9 the claim recites the limitation “wherein an irrelevant node is a node that is: involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what node is relevant and what is not in the graph. A human can also observe and determine what is a root node or super node based on evaluation criteria in this case thresholds. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 16 the claim recites the limitation “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.
 
	As per claim 16 the claim recites the limitation “pruning the irrelevant nodes of the transaction graph;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment and delete/remove it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 16 the claim recites the limitation “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human can observe it, identify a group of nodes, and divide it into a plurality of sub-graphs. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 16 the claim recites the limitation “trimming each of the sections having non-cyclic nodes;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what is irrelevant based on a simple judgment and trimming/removing it from the graph. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 16 the claim recites the limitation “detecting cycles of detected cycle nodes for each of the sections;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what occurs in a period of time in the graph that is similar, and the group is in the cycle of the period of time observed. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claim 16 the claim recites the limitation “wherein an irrelevant node is a node that is: involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of nodes in a graph can be performed in a human mind. For example, upon giving a graph comprised of a plurality of nodes, a human and observe it and identify what node is relevant and what is not in the graph. A human can also observe and determine what is a root node or super node based on evaluation criteria in this case thresholds. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

		Dependent claims 2-3, 6-8, 10-11, 14-15, 17, and 19-20 further elaborate upon the recited abstract ideas in claims 1, 9, and 16.
	Accordingly, claims 1-3, 6-11, 14-17, and 19-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
		As per claims 1, 9, and 16, the claims similarly recite the additional elements:
	The recitation of a “pruning engine” within the claim is simply using a function to remove node in a graph, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
	The recitation of a “graph” within the claim is simply using a graph to store data, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
	The recitation “an interaction” within the claim is simply using function to identify what is relevant or not to a graph, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.
	The recitation “a geo-location” within the claim is simply using function to identify a location where the data was or is being collected, which is use of a component of generic computer related component as a tool and mere instructions to apply on a computer under MPEP 2106.05(f) and does not provide integration into a practical application.

	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-3, 6-8, 10-11, 14-15, 17, and 19-20 further elaborate upon the recited abstract ideas in claims 1, 9, and 16, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-3, 6-11, 14-17, and 19-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-3, 6-11, 14-17, and 19-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations/elements do not integrate the abstract idea into a practical application. 	The additional limitations/elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations/elements of “computing device, processor, computer readable program code, and non-transitory computer readable storage medium” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-3, 6-11, 14-17, and 19-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-3, 6-11, 14-17, and 19-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-3, 8, 16-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Babiarz et al. (US 20180320239 A1).

As per claim 1, Date teaches a computing device comprising (Date, fig. 5:500, par. [0166], a computing device): 
a processor (Date, fig. 5:502, par. [0166], a processor); 
a temporal directed cycle detection (Date, fig. 4, par. [0107], Identify the repeating sequences from the states order of occurrence in cyclic system modes. The cyclic system modes are interpreted as the temporal directed cycle detection);
trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above);
However, it is noted that the prior art of Date does not explicitly teach “pruning engine configured to perform acts comprising: pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches pruning engine configured to perform acts comprising (Thumfart, fig. 3:340, Column 1, Lines 64-67,  “a pruning engine configured to receive an indication that one or more source artifacts represented in the graph representation are unnecessary to compile” Where the pruning engine is analyzing the received indication to making an action that identify the source artifacts unnecessary to the graph): 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20).
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein; detecting cycles of detected cycle nodes for each of the sections;”
On the other hand, in the same field of endeavor, Whitfield teaches partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein (Whitfield, figs. 5A-B, par. [0183], “Graph 550, like graph 500, includes leaders A and B. Here again, users C, D, and E are direct followers of leader A and user F is a direct follower of leader B. User G is a direct follower of user D, and user H is a direct follower of user E. In addition, user E is a direct follower of user F and leader B has elected to follow user H. This last relationship creates a cycle B-F-E-H-B.” Where the users C, D, and E are direct followers of leader A is interpreted as one partition the pruned transaction graph into sections. The users C, D, and E is inherent to form a section of the lead user A all user is represented in the graph as node. The nodes in all sections are link to other via an edge. The users C, D, and E are represented in the graph as node and is linked to other linked nodes therein);
detecting cycles of detected cycle nodes for each of the sections (Whitfield, figs. 5A-B, par. [0184], “detecting cycles therein by traversing the graph, e.g., in the depth first order or breadth first order. It should be understood that mere designation of a user as both a leader and a follower does not necessarily create a cycle. For example, the graph 500 does not contain any cycles, but users D and F are both followers and leaders. In various embodiments, the last new leader-follower relationship that created a cycle is terminated and the users involved in that relationship may be notified accordingly.” Where the last new leader-follower relationship that created a cycle is interpreted as the detected cycle of detected cycle nodes for each of the sections);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to provide opportunity to act upon a particular idea (Whitfield, par. [0006]). 
However, it is noted that the combination of the prior art of Date, Thumfart, and Whitfield do not explicitly teach “identifying irrelevant nodes in a transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;”
On the other hand, in the same field of endeavor Chari teaches identifying irrelevant nodes in a transaction graph based on a plurality of transactions (Chari, figs. 3-8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Where the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the identifying irrelevant nodes in a transaction graph based on a plurality of transactions. The source account vertex and the destination account vertex in the transaction payment relationship graph. Further, par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the transaction payment relationship graph is interpreted as the transaction graph based on a plurality of transactions. The multiple transactions are interpreted as the plurality of transactions), 
the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes (Chari, fig. 3, “par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the source account vertex is interpreted as the transaction graph including nodes indicating transaction origination points.  Where the transaction destination points is interpreted transaction destination points, and the a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25” are interpreted as the edges indicating interactions between the nodes. It is noted the two vertexes also has other edges interactions between the vertexes. See fig. 3); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. (Chari, par. [0002]). 
However, it is noted that the combination of the prior art of Date, Thumfart, Whitfield, and Chari do not explicitly teach “wherein an irrelevant node is a node that is: involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold.”
On the other hand, in the same field of endeavor Babiarz teaches wherein an irrelevant node is a node that is (Babiarz, par. [0775]-[0778], “Choose the node from the set that has the lowest target locus score (lower score representing lower desirability) from Step 1. Remove that node from the graph.” Wherein the node from the set that has the lowest target locus score is interpreted as the irrelevant node): 
involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold (Babiarz, par. [0584], “This step ignores interactions equal to or below the first minimum threshold since these interactions are less significant.” Wherein the ignores interactions equal to or below the first minimum threshold since these interactions are less significant is interpreted as the involved in an interaction below a first threshold. The condition “and/or” gives the Examiner the option to choose “and” or “or”. In this case the Examiner choose the “or”. Therefore, the limitation “identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold”. The or denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I(C)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to minimize the number of candidate primers that have to be removed from the library to achieve the desired reduction in primer dimers where a primer is represent in a graph as node, see par. [0767] (Babiarz, par. [0586]).

As per claim 2, Date teaches further comprising applying a time component to each interaction (Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), 
the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node waits for another state from another node to finish), for specific times. Where the specific times are interpreted as the relative time for each of the interactions between the nodes of the transaction graph). 

As per claim 3, Thumfart teaches wherein the edges forming each detected cycle are in temporal sequential order (Thumfart, fig. 7, Column 24, Lines 67-67, a sequential order. Further, fig. 7:745, the SCC is displayed in a sequential order from Q-V).  

As per claim 8, Date teaches further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, see also par. [0049], where the leaf nodes provides information about their status flags).  

As per claim 16, Date teaches a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that (Date, par. [0172], computer readable code on a computer readable medium, where the computer readable code is computer readable instructions), 
when executed, causes a computer device to carry out a method of improving computing efficiency of a computing device for temporal directed cycle detection in a transaction graph, the method comprising (Date, fig. 4, par. [0107], Identify the repeating sequences from the states order of occurrence in cyclic system modes. The cyclic system modes is interpreted as the temporal directed cycle detection. Further, the method is interpreted to being implemented on a computer device such as PSS server illustrate on fig. 1. See par. [0171]):
trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections are taught by Gu, figs. 5A, 8A:808, par. [0097], above);
However, it is noted that the prior art of Date does not explicitly teach “pruning the irrelevant nodes of the transaction graph;”
On the other hand, in the same field of endeavor, Thumfart teaches pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers into Date that teaches analyze and make sense of the raw data gathered from a particular system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be rapid development cycle during the development software process (Column 3, Lines 19-20).
However, it is noted that the combination of the prior art of Date, and Thumfart do not explicitly teach “partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein; detecting cycles of detected cycle nodes for each of the sections;”
On the other hand, in the same field of endeavor, Whitfield teaches partitioning the pruned transaction graph into sections, where each section includes selected nodes that are linked to other linked nodes therein (Whitfield, figs. 5A-B, par. [0183], “Graph 550, like graph 500, includes leaders A and B. Here again, users C, D, and E are direct followers of leader A and user F is a direct follower of leader B. User G is a direct follower of user D, and user H is a direct follower of user E. In addition, user E is a direct follower of user F and leader B has elected to follow user H. This last relationship creates a cycle B-F-E-H-B.” Where the users C, D, and E are direct followers of leader A is interpreted as one partition the pruned transaction graph into sections. The users C, D, and E is inherent to form a section of the lead user A all user are represented in the graph as node. The nodes in all sections are link to other via an edge. The users C, D, and E are represented in the graph as node and is linked to other linked nodes therein);
[P201900810US01]Page 27 of 30IBM.P0161USdetecting cycles of detected cycle nodes for each of the sections (Whitfield, figs. 5A-B, par. [0184], “detecting cycles therein by traversing the graph, e.g., in the depth first order or breadth first order. It should be understood that mere designation of a user as both a leader and a follower does not necessarily create a cycle. For example, the graph 500 does not contain any cycles, but users D and F are both followers and leaders. In various embodiments, the last new leader-follower relationship that created a cycle is terminated and the users involved in that relationship may be notified accordingly.” Where the last new leader-follower relationship that created a cycle is interpreted as the detected cycle of detected cycle nodes for each of the sections),
However, it is noted that the combination of the prior art of Date, Thumfart, and Whitfield do not explicitly teach “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;”
On the other hand, in the same field of endeavor Chari teaches identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions (Chari, figs. 3-8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Where the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the identifying irrelevant nodes in a transaction graph based on a plurality of transactions. The source account vertex and the destination account vertex in the transaction payment relationship graph. Further, par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the transaction payment relationship graph is interpreted as the transaction graph based on a plurality of transactions. The multiple transactions are interpreted as the plurality of transactions), 
the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes (Chari, fig. 3, “par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the source account vertex is interpreted as the transaction graph including nodes indicating transaction origination points.  Where the transaction destination points is interpreted transaction destination points, and the a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25” are interpreted as the edges indicating interactions between the nodes. It is noted the two vertexes also has other edges interactions between the vertexes. See fig. 3); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. (Chari, par. [0002]). 
However, it is noted that the combination of the prior art of Date, Thumfart, Whitfield, and Chari do not explicitly teach “wherein an irrelevant node is a node that is: involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold.”
On the other hand, in the same field of endeavor Babiarz teaches wherein an irrelevant node is a node that is (Babiarz, par. [0775]-[0778], “Choose the node from the set that has the lowest target locus score (lower score representing lower desirability) from Step 1. Remove that node from the graph.” Wherein the node from the set that has the lowest target locus score is interpreted as the irrelevant node):
 involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold (Babiarz, par. [0584], “This step ignores interactions equal to or below the first minimum threshold since these interactions are less significant.” Wherein the ignores interactions equal to or below the first minimum threshold since these interactions are less significant is interpreted as the involved in an interaction below a first threshold. The condition “and/or” gives the Examiner the option to choose “and” or “or”. In this case the Examiner choose the “or”. Therefore, the limitation “identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold”. The or denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I(C)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, and Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to minimize the number of candidate primers that have to be removed from the library to achieve the desired reduction in primer dimers where a primer is represent in a graph as node, see par. [0767] (Babiarz, par. [0586]).

As per claim 17, Date teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising applying a time component to each interaction (Date, par. [0066], using time stamped raw data. Where the time stamped raw data is interpreted applying a time component to each interaction), 
the time component providing a relative time for each of the interactions between the nodes of the transaction graph (Date, par. [0096], Interacting actions between the nodes may result in specific states to synchronize (a state in one node waits for another state from another node to finish), for specific times. Where the specific times are interpreted as the relative time for each of the interactions between the nodes of the transaction graph).

As per claim 20, Date teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, see also par. [0049], where the leaf nodes provides information about their status flags).

9.	Claims 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Babiarz et al. (US 20180320239 A1) still in further view of Gu et al. (US 20150227582 A1).
	
As per claim 6, Date, Thumfart, Whitfield, Chari and Babiarz teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Date, Thumfart, Whitfield, Chari and Babiarz do not explicitly teach “further comprising: identifying select nodes of the detected cycle nodes associated with known customer attributes; and pruning the select nodes of the detected cycle nodes from the detected cycles.”
On the other hand, in the same field of endeavor, Gu teaches further comprising: identifying select nodes of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying select nodes of the detected cycle nodes associated with the property values for one or more vertices which is interpreted as the known customer attributes); and 
pruning the select nodes of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the select nodes of the detected cycle nodes from the detected cycles).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions, and Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 

10.	Claims 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Babiarz et al. (US 20180320239 A1) still in further view of Deeter et al. (US 20120331064 A1).

As per claim 7, Date, Thumfart, Whitfield, Chari and Babiarz teach all the limitations as discussed in claim 1 above.  
Additionally, Thumfart teaches pruning selected nodes of the detected cycle nodes upon determining that the selected nodes are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph);
However, it is noted that the combination of the prior art of Date, Thumfart, Whitfield, Chari and Babiarz do not explicitly teach “further comprising: identifying a geo-location of each of the detected cycle nodes; and the selected nodes are separated by a predetermined minimum distance, and the selected nodes are associated with interactions performed within a predetermined maximum time separation.”
On the other hand, in the same field of endeavor, Deeter teaches further comprising: identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the selected nodes are separated by a predetermined minimum distance, and the selected nodes are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions, and Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 

11.	Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Thumfart et al. (US 8978010 B1) in view of Whitfield et al. (US 20200151815 A1) in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Babiarz et al. (US 20180320239 A1).

As per claim 9, Thumfart teaches a computer implemented method comprising (Thumfart, Column 1, Lines 44-55, “a method implemented at least in part by a computing system comprises receiving a dependency graph representation of dependencies for source artifacts, wherein the source artifacts are represented in the dependency graph representation as source artifact nodes, and the source artifact nodes are grouped into strongly connected”): 
pruning the irrelevant nodes of the transaction graph (Thumfart, fig. 4:440, Column 9, Lines 20-25, when the compile indicates that the nodes is no longer necessary it is pruned from the graph. Where the nodes that is no longer necessary are the irrelevant nodes);
pruning a second set of selected nodes of the detected cycle nodes upon determining that the second set of selected nodes are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph. Where the node 350B and the strongly connected component 355T can be interpreted as the second set of selected ones);
However, it is noted that the prior art of Thumfart does not explicitly teach “detecting cycles of detected cycle nodes in the pruned transaction graph;”
On the other hand, in the same field of endeavor, Whitfield teaches detecting cycles of detected cycle nodes in the pruned transaction graph (Whitfield, figs. 5A-B, par. [0184], “detecting cycles therein by traversing the graph, e.g., in the depth first order or breadth first order. It should be understood that mere designation of a user as both a leader and a follower does not necessarily create a cycle. For example, the graph 500 does not contain any cycles, but users D and F are both followers and leaders. In various embodiments, the last new leader-follower relationship that created a cycle is terminated and the users involved in that relationship may be notified accordingly.” Where the last new leader-follower relationship that created a cycle is interpreted as the detected cycle of detected cycle nodes for each of the sections); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community into Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to provide opportunity to act upon a particular idea (Whitfield, par. [0006]). 
However, it is noted that the combination of the prior art of Thumfart, and Whitfield do not explicitly teach “identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes; pruning the first set of select nodes of the detected cycle nodes from the detected cycles;”
On the other hand, in the same field of endeavor, Gu teaches identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying the first set of select nodes of the detected cycle nodes associated with known customer attributes. It is also noted that Whitfield, fig. 5A, graph 500 shows that users A and B are the designated leaders for a particular asset. Where the A and B are the designated leaders for a particular asset is interpreted as the identifying a first set of select ones of the detected cycle nodes associated with known customer attributes.  Where the particular asset is interpreted as the known customer attributes); 
pruning the first set of select nodes of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the pruning the first set of select nodes of the detected cycle nodes from the detected cycles); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 
However, it is noted that the combination of the prior art of Thumfart, Whitfield, and Gu do not explicitly teach “identifying a geo-location of each of the detected cycle nodes; the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation;”
On the other hand, in the same field of endeavor, Deeter teaches identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user);
the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 
However, it is noted that the combination of the prior art of Thumfart, Whitfield, Gu, and Deeter do not explicitly teach “identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions, the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes;”
On the other hand, in the same field of endeavor Chari teaches identifying irrelevant nodes in a transaction graph, the transaction graph based on a plurality of transactions (Chari, figs. 3-8, par. [0107]-[0108], “If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 806, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 810) and the process terminates thereafter.” Where the determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value is interpreted as the identifying irrelevant nodes in a transaction graph based on a plurality of transactions. The source account vertex and the destination account vertex in the transaction payment relationship graph. Further, par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the transaction payment relationship graph is interpreted as the transaction graph based on a plurality of transactions. The multiple transactions are interpreted as the plurality of transactions), 
the transaction graph including nodes indicating transaction origination points and transaction destination points, and edges indicating interactions between the nodes (Chari, fig. 3, “par. [0085]-[0086], “transaction payment relationship graph 300 includes source account vertex 302 and destination account vertex 304. Source account vertex 302 represents account “1234” and destination account vertex 304 represents account “5678”. Accounts “1234” and “5678” have multiple transactions 306 performed between them. Illustrative embodiments label each transaction in multiple transactions 306 between accounts “1234” and “5678” with a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25”.” Where the source account vertex is interpreted as the transaction graph including nodes indicating transaction origination points.  Where the transaction destination points is interpreted transaction destination points, and the a timestamp, such as timestamp 308 “2014-12-02 13:20:50” and an amount, such as amount 310 “$3.25” are interpreted as the edges indicating interactions between the nodes. It is noted the two vertexes also has other edges interactions between the vertexes. See fig. 3); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Gu that teaches optimizing graph operations is performed by a computing system, and Deeter that teaches inferring the topics of communications of social networking system users. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. (Chari, par. [0002]). 
However, it is noted that the combination of the prior art of Thumfart, Whitfield, Gu, Deeter, and Chari do not explicitly teach “wherein an irrelevant node is a node that is: involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold.”
On the other hand, in the same field of endeavor Babiarz teaches wherein an irrelevant node is a node that is (Babiarz, par. [0775]-[0778], “Choose the node from the set that has the lowest target locus score (lower score representing lower desirability) from Step 1. Remove that node from the graph.” Wherein the node from the set that has the lowest target locus score is interpreted as the irrelevant node): 
involved in an interaction below a first threshold; and/or identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold (Babiarz, par. [0584], “This step ignores interactions equal to or below the first minimum threshold since these interactions are less significant.” Wherein the ignores interactions equal to or below the first minimum threshold since these interactions are less significant is interpreted as the involved in an interaction below a first threshold. The condition “and/or” gives the Examiner the option to choose “and” or “or”. In this case the Examiner choose the “or”. Therefore, the limitation “identified as super node related to an account having a number of incoming or outgoing transactions that is above a second threshold”. The or denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section I(C)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in an graph into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Gu that teaches optimizing graph operations is performed by a computing system, Deeter that teaches inferring the topics of communications of social networking system users, and Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. Additionally, this improves performance, and reliability of a physical system.
	The motivation for doing so would be to minimize the number of candidate primers that have to be removed from the library to achieve the desired reduction in primer dimers where a primer is represent in a graph as node, see par. [0767] (Babiarz, par. [0586]).

As per claim 11, Thumfart teaches wherein the edges forming each detected cycle are in temporal sequential order (Thumfart, fig. 7, Column 24, Lines 67-67, a sequential order. Further, fig. 7:745, the SCC is displayed in a sequential order from Q-V). 

12.	Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Thumfart et al. (US 8978010 B1) in view of Whitfield et al. (US 20200151815 A1) in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Babiarz et al. (US 20180320239 A1) still in further view of Date et al. (US 20200074029 A1).
 
As per claim 14, Thumfart, Whitfield, Gu, Deeter, Chari and Babiarz teach all the limitations as discussed in claim 9 above.  
Additionally, Gu teaches further comprising: partitioning the pruned transaction graph into sections (Gu, figs. 5A, 8A:808, par. [0097], a graph partition into 3 partitions 502-1, 502-2, and 502-3. Where each partition in the graph partition is representing a section of the graph), 
where each section includes selected nodes that are linked to other linked nodes therein (Gu, fig. 5A-B, par. [0098], the first partition 502-1 includes edges A and B and vertices A, B, and D. where the vertices A, B, and D are interpreted as the selected nodes that are linked to other linked nodes therein of the partition/section 502-1);
However, it is noted that the combination of the prior arts of Thumfart, Whitfield, Gu, Deeter, Chari and Babiarz do not explicitly teach “trimming each of the sections having non-cyclic nodes.”
On the other hand, in the same field of endeavor, Date teaches trimming each of the sections having non-cyclic nodes (Date, par. [0185], filtering out node states occurring in a non-cyclic system mode of operation. Where filtering out node states occurring in a non-cyclic system mode of operation is interpreted as the trimming each of the sections having non-cyclic nodes. The sections is taught by Gu, figs. 5A, 8A:808, par. [0097], above).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Date that teaches analyze and make sense of the raw data gathered from a particular system into the combination of Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, and Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Gu that teaches optimizing graph operations is performed by a computing system, Deeter that teaches inferring the topics of communications of social networking system users, Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions, and Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to make recommendations to improve throughput, performance, and reliability of a physical system (Date, par. [0016]). 

As per claim 15, Thumfart, Whitfield, Gu, Deeter, Chari and Babiarz teach all the limitations as discussed in claim 9 above.  
Additionally, Date teaches wherein the processor configures the computing device to perform acts further comprising using machine learning to cause the computing device to identify learned nodes either for pruning from the transaction graph or for flagging as a suspect transaction known to form a transaction cycle (Date, par. [0116], [0165], Analysis of similarity of sequences based upon heuristics & machine learning for minimizing the number of types of cycles for further analysis. Where the machine learning is being use to improve emendations and learning techniques. Further, par. [0017], “correlate the quality parameters with various system behavior including the derived cycles and derived states, and predict possible future quality problems when such patterns are observed.” Where the derived cycles are interpreted to form the transaction/operations cycle that is being observed with quality problems patterns or suspecting, see also par. [0049], where the leaf nodes provides information about their status flags).

13.	Claims 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Date et al. (US 20200074029 A1) in view of Thumfart et al. (US 8978010 B1) in further view of Whitfield et al. (US 20200151815 A1) still in further view of Chari et al. (US 20170140382 A1) still in further view of Babiarz et al. (US 20180320239 A1) still in further view of Gu et al. (US 20150227582 A1) still in further view of Deeter et al. (US 20120331064 A1)
 
As per claim 19, Date, Thumfart, Whitfield, Chari and Babiarz teach all the limitations as discussed in claim 16 above.  
Additionally, Thumfart teaches pruning a second set of selected nodes of the detected cycle nodes upon determining that the second set of selected nodes are associated with a single entity (Thumfart, fig. 3:365, Column 9, Lines 57-61, “removal of the source artifact node 350B results in isolation of a strongly connected component 355T. The pruning engine 340 can prune strongly connected components so isolated.” Where the strongly connected component 355T is removed after it being determined to be isolated due to it single associated with the source artifact node 350B and the source artifact node 350B was selected and removed from the graph. Where the node 350B and the strongly connected component 355T can be interpreted as the second set of selected ones);
However, it is noted that the combination of the prior arts of Date, Thumfart, Whitfield, Chari and Babiarz do not explicitly teach “wherein the execution of the code by the processor further configures the computing device to perform acts further comprising: identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes; pruning the first set of select nodes of the detected cycle nodes from the detected cycles;”
On the other hand, in the same field of endeavor, Gu teaches wherein the execution of the code by the processor further configures the computing device to perform acts further comprising: identifying a first set of select nodes of the detected cycle nodes associated with known customer attributes (Gu, fig. 4B, par. [0119], “a query for data from the first graph, where the data includes property values for one or more vertices.” Where the query for the data from the first graph is interpreted to identifying the first set of select ones of the detected cycle nodes associated with known customer attributes); 
pruning the first set of select nodes of the detected cycle nodes from the detected cycles (Gu, fig. 6D, par. [0102], “modifying the graph 600 to create a new graph 630 with a vertex and some edges removed.  In the graph 630, the Vertex K 402-11 has been removed (as well as its properties 422), and the edges L 404-12 and M 404-13 have also been removed” Where the removed vertex K 402-11 is interpreted as the pruning the pruning the first set of select ones of the detected cycle nodes from the detected cycles);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gu that teaches optimizing graph operations is performed by a computing system into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions, and Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to reduce storage space requirements (Gu, par. [0006]). 
However, it is noted that the combination of the prior arts of Date, Thumfart, Whitfield, Chari, Babiarz and Gu do not explicitly teach “identifying a geo-location of each of the detected cycle nodes; the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation.”
On the other hand, in the same field of endeavor, Deeter teaches identifying a geo-location of each of the detected cycle nodes (Deeter, par. [0023]-[0024], “A user may use location detection functionality (such as a GPS receiver on a mobile device) to "check in" to a particular location, and an edge may connect the user's node with the location's node in the social graph.” Where the particular location is a geo-location. Where the user is inherent to identify the particular location prior to use, and each node of the graph has indicia to have a geo location determined by bye user); 
the second set of selected nodes are separated by a predetermined minimum distance, and the second set of selected nodes are associated with interactions performed within a predetermined maximum time separation (Deeter, par. [0055], [0061], “a first candidate node with an average distance of 3 between other communication terms and the first candidate node in a category tree may be scored higher than a second candidate node with an average distance of 5 between other communication terms and the second candidate node in the category tree.” Where the average distance of 3 is the predetermined minimum distance, and the average distance of 5 is the predetermined maximum time separation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deeter that teaches inferring the topics of communications of social networking system users into the combination of Date that teaches analyze and make sense of the raw data gathered from a particular system, Thumfart that teaches pruning a dependency graph representing source artifacts compliable by a plurality of compilers, Whitfield that teaches a hybrid trading and social media platform enables users to execute trades in a collaborative manner, benefiting from the collective knowledge of the platform community, Chari that teaches identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions, Babiarz that teaches detecting ploidy of chromosome segments or entire chromosomes, for detecting single nucleotide variants and for detecting both ploidy of chromosome segments and single nucleotide variants by eliminated lower score nodes in a graph, and Gu that teaches optimizing graph operations is performed by a computing system. Additionally, this improves performance, and reliability of a physical system.
The motivation for doing so would be to improve accuracy of inferred topics using social information about a plurality of communications having inferred topics (Deeter, par. [0008]). 

Prior Art of Record
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin et al. (US 20160379132 A1), teaches collaborative feature learning using social media data.
Jacob et al. (US 20220122183 A1), teaches recommendations of actions for a user to perform to improve efficiency in user interactions with a user interface of a user computing device.
Naphade et al. (US 20200279289 A1), teaches internet browsing, and more specifically, to prompting web-based user interaction.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157